DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The text of those sections of Title 35 U.S. Code not included in this section can be found in the prior office action.
The prior office actions are incorporated herein by reference. In particular, the observations with respect to claim language, and response to previously presented arguments.
Claims 1-20 are pending.
	

Response to Arguments
4.	Applicant’s arguments filed on August 13, 2021 have been fully considered and are persuasive.

Allowable Subject matter
5.	Claims 1-20 are allowed over prior art of record.

Examiner’s Statement of Reasons for Allowance

Application 16/665,916 is similar in scope to recently patented application 16/388,700 and the reasons for allowance given in the parent application are hereby incorporated by reference in addition to the ones given below.
7.	The following is an examiner’s statement of reasons for allowance:
Independent claims 1, 11, and 17 are allowed in view of the reasons argued by applicant in pages 10-16 of the remarks filed on August 13, 2021. The prior art of record do not teach receiving a configuration of a data privacy pipeline from a plurality of tenants of a data trustee environment, wherein the data privacy pipeline is configured to receive an input dataset and perform computational steps to generate a collaborative dataset using the input dataset or a query of a collaborative dataset such that the input dataset is not exposed to any of the plurality of tenants. 
None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed. The dependent claims, 2-10, 12-16 and 18-20 are also allowable by virtue of their dependence on the independent claims.
Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.''

CONCLUSION

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Taghi Arani, can be reached on 571 272 3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
/GREGORY A LANE/                                              Examiner, Art Unit 2438                                                                                                                                                          


/KENNETH W CHANG/Primary Examiner, Art Unit 2438